 



EXHIBIT 10.1.3

Raindance Communications, Inc.
2000 Equity Incentive Plan

Stock Purchase Agreement

     Raindance Communications, Inc. (the “Company”) wishes to sell to you, and
you wish to purchase, shares of Common Stock from the Company, pursuant to the
provisions of the Company’s 2000 Equity Incentive Plan (the “Plan”).

     Therefore, pursuant to the Stock Award Grant Notice (“Grant Notice”) and
this Stock Purchase Agreement (“Agreement”) (collectively, the “Award”), the
Company grants you the right to purchase the number of shares of Common Stock
indicated in the Grant Notice. Defined terms not explicitly defined in this
Agreement but defined in the Plan shall have the same definitions as in the
Plan.

     The details of your Award are as follows:

     1.     Agreement to Purchase. You hereby agree to purchase from the
Company, and the Company hereby agrees to sell to you, the aggregate number of
shares of Common Stock specified in your Grant Notice at the specified Purchase
Price per Share. You may not purchase less than the aggregate number of shares
specified in the Grant Notice.

     2.     Closing. The purchase and sale of the shares shall be consummated as
follows: you may purchase the shares by delivering the Total Purchase Price
specified in your Grant Notice to the Secretary of the Company, or to such other
person as the Company may designate, during regular business hours, on the
Closing Date specified in the Grant Notice (or at such other time and place as
you and the Company may mutually agree upon in writing) along with such
additional documents as the Company may then require.

     3.     Method of Payment. You may make payment of the Purchase Price in
cash or by check.

     4.     Vesting. The shares you purchase will be immediately vested.

     5.     Number of Shares and Purchase Price. The number of shares subject to
your Award and your Purchase Price may be adjusted from time to time for
Capitalization Adjustments, as provided in the Plan.

     6.     Securities Law Compliance. You will not be issued any shares under
your Award unless the shares are either (a) then registered under the Securities
Act or (b) the Company has determined that such issuance would be exempt from
the registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award, and you will not
receive such shares if the Company determines that such receipt would not be in
material compliance with such laws and regulations.

1



--------------------------------------------------------------------------------



 



     7.     Restrictions on Transfer. You agree that the Company (or a
representative of the underwriters) may, in connection with an underwritten
registration of the offering of any securities of the Company under the
Securities Act, require that you not sell, dispose of, transfer, make any short
sale of, grant any option for the purchase of, or enter into any hedging or
similar transaction with the same economic effect as a sale, any shares of
Common Stock or other securities of the Company held by you under the Award, for
a period of time specified by the underwriter(s) (not to exceed one hundred
eighty (180) days) following the effective date of the registration statement of
the Company filed under the Securities Act. You further agree to execute and
deliver such other agreements as may be reasonably requested by the Company
and/or the underwriter(s) that are consistent with the foregoing or that are
necessary to give further effect thereto. In order to enforce the foregoing
covenant, the Company may impose stop-transfer instructions with respect to your
Common Stock until the end of such period.

     8.     Restrictive Legends. The shares issued under your Award shall be
endorsed with appropriate legends determined by the Company.

     9.     Award not a Service Contract. Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue your
employment. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective shareholders, boards of directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

     10.      Withholding Obligations.

       (a)     Except as set forth in Section 3, at the time your Award is made,
or at any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for, or payment of, any sums required to
satisfy the federal, state, local, foreign or other required tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with your Award.

       (b)     Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to issue a
certificate for such shares or release such shares from any escrow provided for
herein.

     11.     Notices. Any notices provided for in your Award or the Plan shall
be given in writing and shall be deemed effectively given upon receipt or, in
the case of notices delivered by the Company to you, five (5) days after deposit
in the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.

     12.      Miscellaneous.

       (a)      The rights and obligations of the Company under your Award shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

2



--------------------------------------------------------------------------------



 



       (b)     You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.

       (c)     You acknowledge and agree that you have reviewed your Award in
its entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

     13.     Governing Plan Document. Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the provisions of your Award and
those of the Plan, the provisions of the Plan shall control.

3